EXHIBIT 10.2

 

[logo_01.jpg] [logo_02.jpg]

 

 

November 27, 2013

 

 

 



Ms. Kimberlee C. Seah 





Senior Vice President and General Counsel | BioScrip, Inc.

100 Clearbrook Road

Elmsford, New York 10523

 

 

Dear Kimberlee:

 

This letter confirms and sets forth the terms and conditions of the engagement
between Alvarez & Marsal Private Equity Performance Improvement Group, LLC
(“A&M”) and BioScrip, Inc., and its assigns and successors (“Company”),
including the scope of the services to be performed and the basis of
compensation for those services. Upon execution of this letter by each of the
parties below, this letter will constitute an agreement between Company and A&M
(this “Agreement”).

 

1.Description of Services.

 

(a)Chief Operating Officer. In connection with this engagement, A&M shall make
Richard Jenkins available to Company to serve as Interim Corporate Chief
Operating Officer (“COO”) and provide the associated operational restructuring
services described herein.

 

(b)Duties.

 

(i)The COO shall perform those duties of a chief operating officer including,
but not limited to, providing leadership to all operations as necessary to
ensure proper support of the operations and execution of the Company strategy.
This interim assignment is made for the purpose of assessing restructuring
alternatives and to improve goal achievement and to reduce costs of operations.

 

(ii)In addition to, and without limiting the generality of the foregoing, the
COO will be expected to perform the following additional duties:

 

(1)At the request and direction of Company’s Chief Executive Officer (“CEO”),
oversee efforts to integrate Company’s operations and service lines relating to
Company’s recent infusion acquisitions and, in connection therewith, develop
operational initiatives which seek to maximize the financial performance of
Company while continuing to adhere to the Company’s mission of delivering high
quality clinical care and operations for the benefit of the Company’s patients,
referral sources, payors and other constituents; and

 



 

 

 



BioScrip, Inc.
November 27, 2013
Page 2




 

(2)Working together with the Company’s CEO and Chief Financial Officer (“CFO”)
in furtherance of the goals set forth in subsection (1) above, assist in the
performance, review and restructuring of Company’s field operations;

 

(3)Assist with identification of, and oversee implementation of, opportunities
to improve margins, reduce costs and improve operational performance within the
Company;

 

(4)Provide regular updates to and consult with the CEO and such other officers
as directed by the CEO;

 

(5)Provide written reports, presentations (including to the Board) and other
deliverables consistent with the role of the COO as reasonably requested by the
CEO;

 

(6)Attend and participate in weekly meetings with the CEO and senior management
to review staffing and status of work, or such other meetings as requested by
CEO; and

 

(7)Perform such other services as requested or directed by the CEO, or other
Company personnel as authorized by CEO, and agreed to by A&M that are not
duplicative of work others are performing for the Company.

 

(8)Provide a written status report of the operations review to the CEO
approximately four (4) weeks, including identification of areas targeted as
priorities for further review and/or restructuring and the staffing and
estimated work to accomplish the identified review and/or restructuring.

 

(iii)All services provided by COO shall be performed in a professional manner
consistent with industry standards.

 

(c)COO will continue to (i) be employed by A&M while rendering services to
Company, and (ii) may work with other personnel at A&M in connection with
unrelated matters that will not interfere with the services rendered by COO
pursuant to this Agreement. With respect to Company, COO shall operate under the
direction of CEO and A&M shall have no liability to Company for any acts or
omissions of COO related to the performance or non-performance of services at
the direction of CEO and consistent with the requirements of this Agreement.

 

2.Information Provided by Company and Forward Looking Statements.

 



2

 

 



BioScrip, Inc.
November 27, 2013
Page 3






 

(a)Company shall use all reasonable efforts to (i) provide COO with access to
management and other representatives of Company; and (ii) furnish all data,
material and other information concerning the business, assets, liabilities,
operations, cash flows, properties, financial condition and prospects of Company
that COO reasonably requests in connection with the services to be provided to
Company. COO shall rely, without further independent verification, on the
accuracy and completeness of all publicly available information and information
that is furnished by or on behalf of Company and otherwise reviewed by COO in
connection with the services performed for Company. Company acknowledges and
agrees that COO is not responsible for the accuracy or completeness of such
information and shall not be responsible for any inaccuracies or omissions
therein.

 

(b)Company understands that the services to be rendered by COO may include the
preparation of projections and other forward-looking statements, and numerous
factors can affect the actual results of Company’s operations, which may
materially and adversely differ from those projections. In addition, COO will be
relying on information provided by Company in the preparation of those
projections and other forward-looking statements.

 

3.Limitation of Duties. Neither A&M, nor COO make any representations or
guarantees that, inter alia, any particular operations restructuring proposal,
or strategic alternative can be formulated for Company, will be more successful
than all other possible alternatives, is the best course of action for Company,
or will be accepted by any of Company’s creditors, shareholders and other
constituents. Further, neither A&M, nor COO, assume any responsibility for
Company’s decision to pursue, or not pursue any business strategy, or to effect,
or not to effect any operational changes or any transaction. COO shall be
responsible for implementation only of such strategies or changes approved by
CEO and, where appropriate, the Board.

 

4.Compensation.

 

(a)A&M will receive the compensation set forth on Schedule 4(a) for the services
of COO, which shall be capped at 220 hours per month.

 

(b)Upon execution of this Agreement, the Company will provide A&M with a
retainer in the amount of $140,000 (the “Retainer”). To the extent any invoices
are unpaid in whole or in part, such amounts will be deemed to have been paid
out of the Retainer. Upon termination of this Agreement, the Retainer, or any
remaining portion thereof, will be credited against final invoice(s) and/or
returned to the Company once all obligations have been paid in full.

 

(c)COO will be expected to devote the time needed, up to full working time
efforts, to fulfill this engagement.

 

(d)A&M will be reimbursed for its reasonable out-of-pocket expenses incurred in
connection with this Agreement, such as travel, lodging, duplicating, messenger
and telephone charges. Expenses in excess of $10,000 per month incurred by COO
shall require written approval by Company prior to invoicing. All fees and
expenses will be billed and payable on a monthly basis or, at A&M’s discretion,
more frequently. A&M will present invoices (together with substantiating expense
documentation that is requested from time to time (e.g., receipts)) monthly or
more frequently as necessary from the project start date with the amount billed
in advance to reflect the estimated fees and expenses for the upcoming period.
Invoices shall include support as mutually agreed to by the parties. Invoices
are due within twenty-one (21) days after Company’s receipt of A&M’s invoice.
Differences between estimate and actual amounts will be reconciled and adjusted
on the subsequent period’s bill. Should any invoice remain unpaid for more than
sixty (60) days after the date thereof, interest shall be paid at the lesser of
one and one-half percent (1.5%) per month or the maximum amount permissible
under law per month.

 



3

 

 



BioScrip, Inc.
November 27, 2013
Page 4




 

5.Term/Termination.

 

(a)The term of this Agreement (the “Term”) will apply from the commencement of
the services referred to in Section 1 and may be terminated with immediate
effect by either party without cause by written notice to the other party. The
parties anticipate that the Term of this Agreement shall be approximately six
(6) months.

 

(b)A&M normally does not withdraw from an engagement unless Company
misrepresents or fails to disclose material facts, fails to pay fees or
expenses, or makes it unethical or unreasonably difficult for A&M to continue
performance of the engagement, or other just cause exists.

 

(c)Upon termination of this Agreement, any fees and expenses due to A&M shall be
remitted promptly (including fees and expenses that accrued prior to but are
invoiced subsequent to such termination).

 

(d)The provisions of this Agreement that give the parties rights or obligations
beyond its termination shall survive and continue to bind the parties.

 

6.No Audit. Company acknowledges and agrees that A&M and COO are not being
requested to perform an audit, review or compilation, or any other type of
financial statement reporting engagement that is subject to the rules of the
AICPA, SEC or other state or national professional or regulatory body.

 

7.Work Product. A&M hereby agrees that all materials, writings and other
property, whether or not copyrightable, created or adapted by COO, whether alone
or in conjunction with any other person, firm or corporation, specifically
created for and/or provided to Company under this Agreement (“Deliverables”),
shall be “work made for hire” for Company within the meaning of the United
States Copyright Act of 1976 and for all other purposes and as such, the sole
and exclusive property of Company, except with respect to those Deliverables
prepared under A&M’s name which in their nature are not meant to transfer
ownership (i.e., an advisory analysis, assessment or opinion on A&M letterhead).
Notwithstanding the foregoing, A&M shall retain all right, title and interest in
and to its methodologies, processes, techniques, ideas, concepts, and know-how
embodied in the Deliverables or that A&M or COO may develop or supply in
connection with this Agreement (“A&M Knowledge”). A&M hereby grants to Company a
non-revocable (subject to Company’s payment obligations hereunder),
non-exclusive, nontransferable, royalty-free license to use the A&M Knowledge to
enjoy the intended benefits of the Deliverables and services.

 



4

 

 



BioScrip, Inc.
November 27, 2013
Page 5




 

8.Independent Contractor. In performing services under this Agreement, A&M and
COO will be acting as independent contractors and not as employees of Company.
Neither A&M nor COO will have any authority or ability to bind, contract on
behalf of or otherwise obligate Company in any manner without prior approval
from or delegation by CEO or the Board (including the Company’s/Board’s standard
delegations of authority for purchasing and other matters). Company shall only
be responsible for payment of the compensation and expenses set forth in Section
4 above and shall not be responsible for any payroll or other similar taxes or
any withholdings. Company and A&M acknowledge and agree that Company shall not
provide COO with any fringe benefits including, but not limited to,
participation in medical or retirement plans sponsored by Company. A&M shall be
solely responsible for all federal, state and local payroll taxes and
withholding payable with respect to compensation provided by Company pursuant to
this Agreement.

 

9.Use of Advice. Company acknowledges that all advice (written or oral) provided
by A&M and COO to Company in connection with this Agreement is intended solely
for the benefit and use of Company in considering matters related to this
engagement. Company agrees that no such advice shall be used for any other
purpose or reproduced, disseminated, quoted or referred to at any time in any
manner or for any purpose other than accomplishing the tasks referred to herein
without A&M’s prior approval (which shall not be unreasonably withheld), except
as required by law.

 

10.Conflicts. A&M is not currently aware of any relationship that would create a
conflict of interest with Company or those parties-in-interest of which Company
has made A&M aware. Because A&M and its affiliates and subsidiaries comprise a
consulting firm (the “Firm”) that serves clients on an international basis in
numerous cases, both in and out of court, it is possible that the Firm may have
rendered or will render services to, or have business associations with, other
entities or people which had or have or may have relationships with Company,
including creditors of Company. Except as otherwise agreed to by the parties,
the Firm will not be prevented or restricted by virtue of providing the services
under this Agreement from providing services to any entity whose interest may be
in competition or conflict with the Company’s interest, provided the Firm makes
appropriate arrangements to ensure that the confidentiality of information is
maintained.

 



5

 

 

BioScrip, Inc.
November 27, 2013
Page 6

 

11.Confidentiality/Non-Solicitation.

 

(a)A&M and COO shall not, either during the Term of this Agreement or anytime
thereafter, disclose to any person, firm or entity, any private, confidential or
non-public information regarding Company, including trade secrets or other
proprietary information concerning the business or affairs of Company, except
(i) as requested by Company or its legal counsel; or (ii) as required by legal
proceedings or (iii) as reasonably required in the performance of the engagement
and, in the reasonable judgment of COO, consistent with the Company’s best
interests. All obligations as to non-disclosure shall cease as to any part of
such information to the extent that such information is or becomes public, other
than as a result of a breach of this provision.

 

(b)A&M and Company acknowledge that this engagement and Agreement may be subject
to the Health Insurance Portability and Accountability Act of 1996 and its
implementing regulations, as amended from time to time, including 45 C.F.R.
Parts 160, 162 and 164 (“HIPAA”) and the Health Information Technology for
Economic and Clinical Health Act of 2009 and its implementing regulations, as
amended from time to time (“HITECH”). In performing their respective obligations
under this Agreement, A&M and Company shall each comply and require that their
respective agents, employees and contractors comply, with applicable law
including HIPAA and HITECH. Protected Health Information, as defined under
HIPAA, shall be treated in accordance with the Business Associate Agreement
attached to this Agreement at Exhibit A.

 

(c)A&M and COO shall not, without the prior written approval by CEO, issue a
press release, public announcement or publicly disseminate any communication
(each a “Public Announcement”) concerning this Agreement or any of the services
and/or work product related thereto. If Company determines to do a Public
Announcement, Company will use reasonable efforts to consult with A&M and
discuss the content of any Public Announcement. In no event shall A&M discuss
this Agreement or any of the services and/or work product related thereto with
Company’s lenders without the prior written consent of CEO. Notwithstanding the
foregoing, A&M may disclose the Company as a client (and, following any Public
Announcement by the Company, A&M may confirm the information contained therein)
in required relationship or conflict disclosures in matters that A&M or its
affiliates are or seek to be retained, without the need to seek the Company’s or
CEO’s consent; provided, however, A&M shall not discuss the nature of this
engagement or any information obtained by way of this engagement during such
processes to the extent not publically available.

 

(d)The Company, on behalf of itself and their respective subsidiaries and
affiliates and any person which may acquire all or substantially all of its
business or assets, agree that, until two (2) years subsequent to the
termination of this Agreement, it will not solicit, recruit, hire or otherwise
engage any employee of A&M or any of its affiliates who worked on this
engagement for A&M during the period of this engagement (“Solicited Person”).
Should the Company or any of its subsidiaries or affiliates or any person who
acquires all or substantially all of its business or assets extend an offer of
employment to or otherwise engage any Solicited Person and should such offer be
accepted, A&M shall be entitled to a fee from the party extending such offer
equal to the Solicited Person’s hourly client billing rate at the time of the
offer multiplied by 4,000 hours for a Managing Director, 3,000 hours for a
Senior Director and 2,000 hours for any other A&M or affiliate employee. The
parties acknowledge and agree that this fee fairly represents the loss that A&M
will suffer if the other party breaches this provision. The fee shall be payable
at the time of the Solicited Person’s acceptance of employment or engagement.

 



6

 

 

BioScrip, Inc.
November 27, 2013
Page 7

 

12.Indemnification/Limitations on Liability. Company shall indemnify COO to the
same extent as the most favorable indemnification it extends to its officers or
directors, whether under Company’s bylaws, its certificate of incorporation, by
contract or otherwise, and no reduction or termination in any of the benefits
provided under any such indemnities shall affect the benefits provided to COO.
COO shall be covered as officers under Company’s existing director and officer
liability insurance policy. As a condition of A&M accepting this engagement, a
Certificate of Insurance evidencing such coverage shall be furnished to A&M
prior to the effective date of this Agreement. Company shall give thirty (30)
days’ prior written notice to A&M of cancellation, non-renewal or material
change in coverage, scope or amount of such director and officer liability
policy. Company shall also maintain continuing coverage for COO for a period of
not less than six (6) years following the date of the termination of the
Indemnified Professionals’ services hereunder. The provisions of this section
are in the nature of contractual obligations and no change in applicable law or
Company’s charter, bylaws or other organizational documents or policies shall
affect the Indemnified Professionals’ rights hereunder. The attached indemnity
and limitation on liability provisions are incorporated herein and the
termination of this Agreement or the engagement shall not affect those
provisions, which shall remain in full force and effect.

 

13.Miscellaneous. This Agreement (together with the attached indemnity
provisions) including, without limitation, the construction and interpretation
of thereof and all claims, controversies and disputes arising under or relating
thereto, shall be governed and construed in accordance with the laws of the
State of New York, without regard to principles of conflict of law that would
defer to the laws of another jurisdiction. Company and A&M agree to waive trial
by jury in any action, proceeding or counterclaim brought by or on behalf of the
parties hereto with respect to any matter relating to or arising out of the
engagement or the performance or non-performance of A&M hereunder. Company and
A&M agree, to the extent permitted by applicable law, that any Federal Court
sitting within the Southern District of New York shall have exclusive
jurisdiction over any litigation arising out of this Agreement; to submit to the
personal jurisdiction of the Courts of the United States District Court for the
Southern District of New York; and to waive any and all personal rights under
the law of any jurisdiction to object on any basis (including, without
limitation, inconvenience of forum) to jurisdiction or venue within the State of
New York for any litigation arising in connection with this Agreement.

 



7

 

 



BioScrip, Inc.
November 27, 2013
Page 8




 

This Agreement shall be binding upon A&M and Company, their respective heirs,
successors and assignees, and any heir, successor or assignee of a substantial
portion of A&M’s or Company’s respective businesses and/or assets. This
Agreement incorporates the entire understanding of the parties with respect to
the subject matter hereof and may not be amended or modified except in writing
executed by Company and A&M. Notwithstanding anything herein to the contrary,
A&M may reference or list Company’s name and/or logo and/or a general
description of the services in A&M’s marketing materials including, without
limitation, on A&M’s website.

 

If the foregoing is acceptable to you, kindly sign the enclosed copy to
acknowledge your agreement with its terms.

 



  Very truly yours,           Alvarez & Marsal Private Equity Performance
Improvement Group, LLC             By: /s/ Richard C. Jenkins       Richard C.
Jenkins       Managing Director  



 





  Accepted and agreed:           BioScrip, Inc.             By:   /s/ Kimberlee
C. Seah      

Kimberlee C. Seah 

     

Senior Vice President and General Counsel 

 



 



 

8

 

 

Schedule 4(a)

 

Compensation

 

A&M will receive $700 per hour for services rendered by COO.

 

 

 

  

INDEMNIFICATION AND LIMITATION ON LIABILITY AGREEMENT

 

This indemnification and limitation on liability agreement is made part of an
agreement, dated November 26, 2013 (which together with any renewals,
modifications or extensions thereof, is herein referred to as the "Agreement"),
by and between Alvarez & Marsal Private Equity Performance Improvement Group,
LLC ("A&M”) and BioScrip, Inc. (the “Company”), for services to be rendered to
Company by A&M.

 

A. Company agrees to indemnify and hold harmless each of A&M, its affiliates and
their respective shareholders, members, managers, employees, agents,
representatives and subcontractors (each, an "Indemnified Party" and
collectively, the "Indemnified Parties") against any and all losses, claims,
damages, liabilities, penalties, obligations and expenses, including the costs
for counsel or others (including employees of A&M, based on their then current
hourly billing rates) in investigating, preparing or defending any action or
claim, whether or not in connection with litigation in which any Indemnified
Party is a party, or enforcing the Agreement (including these indemnity
provisions), as and when incurred, caused by, relating to, based upon or arising
out of (directly or indirectly) the Indemnified Parties' acceptance of or the
performance or nonperformance of their obligations under the Agreement;
provided, however, such indemnity shall not apply to any such loss, claim,
damage, liability or expense to the extent it is found in a final judgment by a
court of competent jurisdiction (not subject to further appeal) to have resulted
primarily and directly from such Indemnified Party's gross negligence or willful
misconduct. Company also agrees that (i) no Indemnified Party shall have any
liability (whether direct or indirect, in contract or tort or otherwise) to
Company for or in connection with the engagement of A&M, except to the extent
that any such liability for losses, claims, damages, liabilities or expenses are
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) to have resulted primarily and directly from such Indemnified
Party's gross negligence or willful misconduct and (ii) in no event will any
Indemnified Party have any liability to Company for special, consequential,
incidental or exemplary damages or loss (nor any lost profits, savings or
business opportunity). Company further agrees that it will not, without the
prior consent of an Indemnified Party, settle or compromise or consent to the
entry of any judgment in any pending or threatened claim, action, suit or
proceeding in respect of which such Indemnified Party seeks indemnification
hereunder (whether or not such Indemnified Party is an actual party to such
claim, action, suit or proceeding) unless such settlement, compromise or consent
includes an unconditional release of such Indemnified Party from all liabilities
arising out of such claim, action, suit or proceeding.

 

B. These indemnification provisions shall be in addition to any liability which
Company may otherwise have to the Indemnified Parties. In the event that, at any
time whether before or after termination of the engagement or the Agreement, as
a result of or in connection with the Agreement or A&M’s and its personnel’s
role under the Agreement, A&M or any Indemnified Party is required to produce
any of its personnel (including former employees) for examination, deposition or
other written, recorded or oral presentation, or A&M or any of its personnel
(including former employees) or any other Indemnified Party is required to
produce or otherwise review, compile, submit, duplicate, search for, organize or
report on any material within such Indemnified Party’s possession or control
pursuant to a subpoena or other legal (including administrative) process,
Company will reimburse the Indemnified Party for its out of pocket expenses,
including the reasonable fees and expenses of its counsel, and will compensate
the Indemnified Party for the time expended by its personnel based on such
personnel’s then current hourly rate.

 



 

 

 

C. If any action, proceeding or investigation is commenced to which any
Indemnified Party proposes to demand indemnification hereunder, such Indemnified
Party will notify Company with reasonable promptness; provided, however, that
any failure by such Indemnified Party to notify Company will not relieve Company
from its obligations hereunder, except to the extent that such failure shall
have actually prejudiced the defense of such action. Company shall promptly pay
expenses reasonably incurred by any Indemnified Party in defending,
participating in, or settling any action, proceeding or investigation in which
such Indemnified Party is a party or is threatened to be made a party or
otherwise is participating in by reason of the engagement under the Agreement,
upon submission of invoices therefor, whether in advance of the final
disposition of such action, proceeding or investigation or otherwise. Each
Indemnified Party hereby undertakes, and Company hereby accepts its undertaking,
to repay any and all such amounts so advanced if it shall ultimately be
determined that such Indemnified Party is not entitled to be indemnified
therefor. If any such action, proceeding or investigation in which an
Indemnified Party is a party is also against Company, Company may, in lieu of
advancing the expenses of separate counsel for such Indemnified Party, provide
such Indemnified Party with legal representation by the same counsel who
represents Company, provided such counsel is reasonably satisfactory to such
Indemnified Party, at no cost to such Indemnified Party; provided, however, that
if such counsel or counsel to the Indemnified Party shall determine that due to
the existence of actual or potential conflicts of interest between such
Indemnified Party and Company such counsel is unable to represent both the
Indemnified Party and Company, then the Indemnified Party shall be entitled to
use separate counsel of its own choice, and Company shall promptly advance its
reasonable expenses of such separate counsel upon submission of invoices
therefor. Nothing herein shall prevent an Indemnified Party from using separate
counsel of its own choice at its own expense. Company will be liable for any
settlement of any claim against an Indemnified Party made with Company's written
consent, which consent shall not be unreasonably withheld.

 

D. In order to provide for just and equitable contribution if a claim for
indemnification pursuant to these indemnification provisions is made but it is
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) that such indemnification may not be enforced in such case, even
though the express provisions hereof provide for indemnification, then the
relative fault of Company, on the one hand, and the Indemnified Parties, on the
other hand, in connection with the statements, acts or omissions which resulted
in the losses, claims, damages, liabilities and costs giving rise to the
indemnification claim and other relevant equitable considerations shall be
considered; and further provided that in no event will the Indemnified Parties'
aggregate contribution for all losses, claims, damages, liabilities and expenses
with respect to which contribution is available hereunder exceed the amount of
fees actually received by the Indemnified Parties pursuant to the Agreement. No
person found liable for a fraudulent misrepresentation shall be entitled to
contribution hereunder from any person who is not also found liable for such
fraudulent misrepresentation.

 



2

 

 

E. In the event Company and A&M seek judicial approval for the assumption of the
Agreement or authorization to enter into a new engagement agreement pursuant to
either of which A&M would continue to be engaged by Company, Company shall
promptly pay expenses reasonably incurred by the Indemnified Parties, including
attorneys' fees and expenses, in connection with any motion, action or claim
made either in support of or in opposition to any such retention or
authorization, whether in advance of or following any judicial disposition of
such motion, action or claim, promptly upon submission of invoices therefor and
regardless of whether such retention or authorization is approved by any court.
Company will also promptly pay the Indemnified Parties for any expenses
reasonably incurred by them, including attorneys' fees and expenses, in seeking
payment of all amounts owed it under the Agreement (or any new engagement
agreement) whether through submission of a fee application or in any other
manner, without offset, recoupment or counterclaim, whether as a secured claim,
an administrative expense claim, an unsecured claim, a prepetition claim or a
post-petition claim.

 

F. Neither termination of the Agreement nor termination of A&M's engagement nor
the filing of a petition under Chapter 7 or 11 of the United States Bankruptcy
Code (nor the conversion of an existing case to one under a different chapter)
shall affect these indemnification provisions, which shall hereafter remain
operative and in full force and effect.

 

G. The rights provided herein shall not be deemed exclusive of any other rights
to which the Indemnified Parties may be entitled under the certificate of
incorporation or bylaws of Company, any other agreements, any vote of
stockholders or disinterested directors of Company, any applicable law or
otherwise.

 



            BioScrip, Inc.   ALVAREZ & MARSAL PRIVATE EQUITY PERFORMANCE
IMPROVEMENT GROUP, LLC                     By:   /s/ Richard C. Jenkins        
  Richard C. Jenkins   By:  

/s/ Kimberlee C. Seah 

    Managing Director    

Kimberlee C. Seah 

         

Senior Vice President and General Counsel 

                                                       



 

 

 

3



 

